DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the FAI Req. Interview submitted on January 29, 2021.
Terminal Disclaimer
The terminal disclaimer filed on May 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,594,635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Narendra R. Thappeta, Reg. No. 41,416 on May 16, 2021 through subsequent communications following a telephone interview on May 12, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claim 1 (Currently amended): A method of managing relationship with users, the method being performed in an interfacing unit, the method comprising:
receiving a request on a chat session for a chat conversation from a client system of a user;
from a set of chat servers suitable for generating responses for the chat conversation, wherein the first chat server is associated with a first intent for the chat conversation;
receiving on the chat session, a first sequence of inputs from the user;
interfacing with the first chat server to receive a first sequence of messages corresponding to the first sequence of inputs from the first chat server, wherein each message of the first sequence of messages comprises a respective first text;
forwarding, on the chat session, respective first responses to the first sequence of inputs, wherein each first response comprises the same respective first text of a corresponding message of the first sequence of messages;
selecting a second chat server associated with a second intent that is included in a sequence of intents manifested in the chat conversation between the client system and the first chat server;
receiving a second sequence of inputs, following the first sequence of inputs, from the user on the same chat session;
interfacing with [[a]] the second chat server to receive a second sequence of messages corresponding to the second sequence of inputs from the second chat server, wherein each message of the second sequence of messages comprises a respective second text;
forwarding, on the chat session, respective responses to the second sequence of inputs, wherein each second response comprises the same respective second text of a corresponding message of the second sequence of messages,  
wherein the chat conversation from the client system is continued with the second chat server in the same chat session after the selecting of the second chat server.

Claim 2 (Currently Amended): The method of claim [[1]] 3, wherein the configuration data further indicates a respective set of chat servers available for each broad purpose of a plurality of broad purposes,
wherein each of the first sequence of inputs and the second sequence of inputs is encapsulated in a respective network packet with a destination field indicating that the network packet terminates at the interfacing unit,
wherein each of the first sequence of messages and the second sequence of messages is encapsulated in a respective packet with a source field indicating that the packet originates [[in]] at the interfacing unit,
wherein the first chat server and the second chat server are contained in a first set of chat servers for a first broad purpose,
wherein the interfacing unit examines the configuration data to determine that the first sequence of inputs are to be forwarded to the first chat server and that the second sequence of inputs are to be forwarded to the second chat server.

Claim 3 (Currently Amended): The method of claim [[2]] 1, further comprising maintaining a configuration data indicating a respective action required for each intent of a respective plurality of intents manifested in chat conversations, the method further comprising:
determining [[a]] the sequence of 
determining a respective action to be performed for each determined intent by examining the configuration data; and
, 
wherein the selecting is the corresponding action performed upon manifestation of the second intent.

Claim 4 (Original): The method of claim 3, wherein each of the inputs and the messages is according to natural language, wherein the inputs are forwarded to the set of chat servers in natural language and the messages are received from the set of chat servers also in natural language,
wherein each intent is received from the corresponding chat server.

Claim 5 (Currently Amended): The method of claim 1, wherein the interfacing unit switches from the first chat server to the second chat server upon performing a first action, wherein the first action is associated with the first sequence of messages received from the first chat server, wherein the chat is continued with the second chat server in the same chat session without requiring any inputs from  beyond the first sequence and the second sequence of inputs.

Claim 6 (Original): The method of claim 5, wherein the first action comprises execution of a module which causes the further actions of:
forwarding, to each of the set of chat servers, a set of metadata representing a current state of the chat transaction as a part of the first action;
determining a set of suitable chat servers depending on the respective responses received from each of the set of chat servers;


Claim 7 (Currently Amended):   The method of claim 3, wherein the configuration data comprises identifiers of a set of customer relationship management (CRM) systems, 
wherein a second action indicates that a state of the chat conversation is to be stored in one of the CRM systems, and
wherein a third action indicates that information is to be retrieved and forwarded to the second chat server to enable the second chat server to process a request from the user contained in the chat conversation.
	
Claim 8 (Currently Amended): The method of claim 1, wherein a first input of the first sequence of inputs includes a first portion specifying a first purpose and a second portion specifying a second purpose, wherein the interfacing unit services the first purpose in the first sequence of inputs, and thereafter send the second portion to the second chat server automatically to cause the second purpose also to be serviced based on the second sequence of inputs.

Claim 9 (Currently Amended): A non-transitory machine readable medium storing one or more sequences of instructions, wherein execution of the one or more instructions by one or more processors contained in an interfacing unit causes the interfacing unit to perform the actions of:
receiving a request on a chat session for a chat conversation from a client system of a user;
 from a set of chat servers suitable for generating responses for the chat conversation, wherein the first chat server is associated with a first intent for the chat conversation;
receiving on the chat session, a first sequence of inputs from the user;
interfacing with the first chat server to receive a first sequence of messages corresponding to the first sequence of inputs from the first chat server, wherein each message of the first sequence of messages comprises a respective first text;
forwarding, on the chat session, respective first responses to the first sequence of inputs, wherein each first response comprises the same respective first text of a corresponding message of the first sequence of messages;
selecting a second chat server associated with a second intent that is included in a sequence of intents manifested in the chat conversation between the client system and the first chat server;
receiving a second sequence of inputs, following the first sequence of inputs, from the user on the same chat session;
interfacing with [[a]] the second chat server to receive a second sequence of messages corresponding to the second sequence of inputs from the second chat server, wherein each message of the second sequence of messages comprises a respective second text;
forwarding, on the chat session, respective responses to the second sequence of inputs, wherein each second response comprises the same respective second text of a corresponding message of the second sequence of messages,  
wherein the chat conversation from the client system is continued with the second chat server in the same chat session after the selecting of the second chat server.

Claim 10 (Currently Amended): The non-transitory machine readable medium of claim [[9]] 11, the actions wherein the configuration data further indicates a respective set of chat servers available for each broad purpose of a plurality of broad purposes,
wherein each of the first sequence of inputs and the second sequence of inputs is encapsulated in a respective network packet with a destination field indicating that the network packet terminates at the interfacing unit,
wherein each of the first sequence of messages and the second sequence of messages is encapsulated in a respective packet with a source field indicating that the packet originates [[in]] at the interfacing unit,
wherein the first chat server and the second chat server are contained in a first set of chat servers for a first broad purpose,
wherein the interfacing unit examines the configuration data to determine that the first sequence of inputs are to be forwarded to the first chat server and that the second sequence of inputs are to be forwarded to the second chat server.

Claim 11 (Currently Amended):  The non-transitory machine readable medium of claim [[10]] 9, further comprising maintaining a configuration data indicating a respective action required for each intent of a respective plurality of intents manifested in chat conversations, the method further comprising:
determining [[a]] the sequence of 
determined intent by examining the configuration data; and
performing the corresponding action, 
wherein the selecting is the corresponding action performed upon manifestation of the second intent.

Claim 12 (Original): The non-transitory machine readable medium of claim 11, wherein each of the inputs and the messages is according to natural language, wherein the inputs are forwarded to the set of chat servers in natural language and the messages are received from the set of chat servers also in natural language,
wherein each intent is received from the corresponding chat server.

Claim 13 (Currently Amended): The non-transitory machine readable medium of claim 9, wherein the interfacing unit switches from the first chat server to the second chat server upon performing a first action, wherein the first action is associated with the first sequence of messages received from the first chat server, wherein the chat is continued with the second chat server in the same chat session without requiring any inputs from beyond the first sequence and the second sequence of inputs.

Claim 14 (Original): The non-transitory machine readable medium of claim 13, wherein the first action comprises execution of a module which causes the further actions of:
forwarding, to each of the set of chat servers, a set of metadata representing a current state of the chat transaction as a part of the first action;

setting one of the set of suitable chat servers as the second chat server,

Claim 15 (Currently Amended): The non-transitory machine readable medium of claim 11, wherein the configuration data comprises identifiers of a set of customer relationship management (CRM) systems, 
wherein a second action indicates that a state of the chat conversation is to be stored in one of the CRM systems, and
wherein a third action indicates that information is to be retrieved and forwarded to the second chat server to enable the second chat server to process a request from the user contained in the chat conversation.

Claim 16 (Currently Amended): The non-transitory machine readable medium of claim 9, wherein a first input of the first sequence of inputs includes a first portion specifying a first purpose and a second portion specifying a second purpose, wherein the interfacing unit services the first purpose in the first sequence of inputs, and thereafter send the second portion to the second chat server automatically to cause the second purpose also to be serviced based on the second sequence of inputs.

Claim 17 (Currently Amended): An interfacing unit facilitating management of relationship with users, the interfacing unit comprising:
a memory to store instructions;

receiving a request on a chat session for a chat conversation from a client system of a user;
identifying a first chat server from a set of chat servers suitable for generating responses for the chat conversation, wherein the first chat server is associated with a first intent for the chat conversation;
receiving on the chat session, a first sequence of inputs from the user;
interfacing with the first chat server to receive a first sequence of messages corresponding to the first sequence of inputs from the first chat server, wherein each message of the first sequence of messages comprises a respective first text;
forwarding, on the chat session, respective first responses to the first sequence of inputs, wherein each first response comprises the same respective first text of a corresponding message of the first sequence of messages;
selecting a second chat server associated with a second intent that is included in a sequence of intents manifested in the chat conversation between the client system and the first chat server;
receiving a second sequence of inputs, following the first sequence of inputs, from the user on the same chat session;
interfacing with [[a]] the second chat server to receive a second sequence of messages corresponding to the second sequence of inputs from the second chat server, wherein each message of the second sequence of messages comprises a respective second text;
 the same respective second text of a corresponding message of the second sequence of messages,  
wherein the chat conversation from the client system is continued with the second chat server in the same chat session after the selecting of the second chat server.

Claim 18 (Currently Amended): The interfacing unit of claim [[17]] 19, wherein the further indicates a respective set of chat servers available for each broad purpose of a plurality of broad purposes,
wherein each of the first sequence of inputs and the second sequence of inputs is encapsulated in a respective network packet with a destination field indicating that the network packet terminates at the interfacing unit,
wherein each of the first sequence of messages and the second sequence of messages is encapsulated in a respective packet with a source field indicating that the packet originates [[in]] at the interfacing unit,
wherein the first chat server and the second chat server are contained in a first set of chat servers for a first broad purpose,
wherein the interfacing unit examines the configuration data to determine that the first sequence of inputs are to be forwarded to the first chat server and that the second sequence of inputs are to be forwarded to the second chat server.

Claim 19 (Currently Amended): The interfacing unit of claim 17 actions further comprise maintaining a configuration data indicating a respective action 
determining [[a]] the sequence of 
determining a respective action to be performed for each determined intent by examining the configuration data; and
performing the corresponding action, 
wherein the selecting is the corresponding action performed upon manifestation of the second intent.

Claim 20 (Original): The interfacing unit of claim 19, wherein each of the inputs and the messages is according to natural language, wherein the inputs are forwarded to the set of chat servers in natural language and the messages are received from the set of chat servers also in natural language,
wherein each intent is received from the corresponding chat server. 

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Plumb et al. (U.S. 2017/0289069 A1; herein referred to as Plumb) in view of Goldstein et al. (U.S. 2017/0132207 A1; herein referred to as Goldstein) in further view of Jia et al. (U.S. 2013/0346513 A1; herein referred to as Jia)  does not teach a method, computer readable medium, and interfacing unit for managing a chat session when a request for a chat conversation is received from a client system of a user, and therein identifying a first chat server from a set of chat servers suitable for generating responses for the chat conversation, wherein the first chat server is associated with a first intent for the chat conversation.  Further, a first sequence of inputs from the user is received on the chat session and while interfacing  with the first chat server, receiving a first sequence of messages corresponding to the , wherein each message of the second sequence of messages comprises a respective second text, and therefore forwarding, on the chat session, respective responses to the second sequence of inputs, wherein each second response comprises the same respective second text of a corresponding message of the second sequence of messages, wherein the chat conversation from the client system is continued with the second chat server in the same chat session after the selecting of the second chat server.
Plumb is directed to a system and method for the assignment of intelligent autonomous software agents to communicate with a user device based on an intent conveyed by the user.  Plumb  teaches a communication system which comprises a communication terminal connecting to a plurality if agents (some of which are chat bots)wherein a first bot acts as an interfacing agent to route requests for chat sessions .and wherein the secondary bots provide message responses to the messages from the communication terminal via the first bot using packeted destination routing.  Plumb teaches some of the elements of the claimed invention: (receiving a request on a chat session for a chat conversation from a client system of a user (see Fig. 1, ¶ [0031]) receiving on the chat session, a first sequence of inputs from the user (see ¶ [0048]), ¶¶ [0050-0052] ).  However Plumb does not teach all of the elements of the claimed invention.

Goldstein is directed to a system and method for analyzing conversations and determining whether to participate with a response.  Goldstein teaches a system of chat servers (e.g. network system) which facilitates automatic conversation analysis and providing responses.  In combination with Plumb, Goldstein teaches some of the elements of the claimed invention: ((interfacing with the first chat server to receive a first sequence of messages corresponding to the first sequence of inputs from the first chat server (see ¶ [0020], Fig. 2)).  However the combination of Plumb and Goldstein does not teach all of the elements of the claimed invention.
Jia teaches techniques for migrating a chat messaging service provided for a chat user wherein at a second chat server from a first chat server, static information associated with a chat user is received. The static information is received before the chat user is indicated as being associated with a migration state. At the second chat server from the first chat server, dynamic information associated with the chat user is received. At least a portion of the dynamic information is received after the chat user is indicated as being associated with the migration state. After the chat user is no longer indicated as being associated with the migration state, a chat message for the chat user is received at the second chat server.  When combined with Plumb and Goldstein, Jia teaches some of the elements of the claimed invention (interfacing with the second chat server to receive a second sequence of messages corresponding to the second sequence of inputs from the second chat server (see ¶ [0018], Fig. 2)).  However the combination of Plumb, Goldstein, and Jia does not teach all of the elements of the claimed invention
In particular, the cited prior art does not teach the use of multiple chat servers to provide responses on a single chat session.  Instead the cited prior art, either separately or in combination, at best show that conversations can be assigned to separate chat sessions based on the conversational intent of the user, and do not use an interface unit specifically to draw messages /responses comprising et al. (U.S. 2016/0149839 A1; herein referred to as Yi) which is directed to a multi-network chat system (see Yi –Fig. 7) enables a user to communicate with other users using any one of multiple chat platforms at a given time.  However, the chat platforms disclosed in Yi (Facebook 52, Skype 54, WhatsApp 56 and Viber58, see Yi Figs. 1 – 8) cannot be equated to the chat servers recited in the claimed invention because unlike Yi, wherein the responses to user inputs originate from other users of the same chat platform, the claimed invention requires the responses to user inputs originate from the chat server machines themselves, the  first chat server associated with a first intent of the chat conversation, and the second chat server associated with a second intent  of the chat conversation, the chat conversation with the first chat server in the same chat session as of the chat conversation with the second chat server.  Neither of the cited prior art, nor other prior art evaluated against the claimed invention teaches the ordered combination of features which distinguishes the claimed invention.  The limitations as recited:(wherein the first chat server is associated with a first intent for the chat conversation; wherein each message of the first sequence of messages comprises a respective first text; selecting a second chat server associated with a second intent that is included in a sequence of intents manifested in the chat conversation between the client system and the first chat server; wherein each message of the second sequence of messages comprises a respective second text; wherein the chat conversation from the client system is continued with the second chat server in the same chat session after the selecting of the second chat server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444